Citation Nr: 0840472	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  98-10 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York

THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to an initial, compensable rating for 
bronchitis with early chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The veteran had active military service from November 1989 to 
August 1997.  

This appeal to r comes before the Board of Veterans' Appeals 
(Board) on appeal of an March 1998 rating decision in which 
the RO, inter alia, denied service connection for a left 
wrist disability, gastrointestinal disorder, and right hip 
disability; and granted service connection and assigned an 
initial, 0 percent (noncompensable) rating for bronchitis 
with early chronic COPD effective August 8, 1997.  The 
veteran filed a notice of disagreement (NOD) later in March 
1998, and the RO issued a statement of the case (SOC) in May 
1998.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 1998.

Because the claim on appeal involving bronchitis with early 
chronic COPD involves disagreement with the initial rating 
assigned following the grant of service connection, the Board 
has characterized this matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In May 2005, the Board remanded the claims to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
action, the RO/AMC continued the denial of the claims (as 
reflected in the March 2008 supplemental SOC (SSOC)), and 
returned the matters to the Board for further appellate 
consideration.  

The Board's decision on the claims for service connection for 
left wrist disability, for a gastrointestinal disorder, and 
for right hip disability is set forth below.  The claim for 
an initial, compensable rating for bronchitis with early 
chronic COPD is addressed in the remand following the order; 
this matter is being remanded to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.

As final preliminary matter, the Board notes that the 
veteran's claim for service connection for a right thigh 
disability was denied by the Board in May 2005.  A February 
2006 VA examination shows a diagnosis of chronic right rectus 
femoris strain (a muscle of the quadriceps).  The VA examiner 
opined that this condition was more likely than not related 
to the veteran's service.  This evidence raises a possible 
request to reopen the previously denied claim for service 
connection for a right thigh disability.  As this matter has 
not been adjudicated by the RO, it is not currently before 
the Board; hence, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  After the veteran filed a claim for service connection, 
he was given a diagnosis of carpal tunnel syndrome; however,  
the condition resolved with the use of wrist splints at 
night, and there is no medical evidence of any other wrist 
disability to date. 

3.  The only medical opinion to address a relationship 
between carpal tunnel syndrome and service weighs against the 
claim.

3.  No gastrointestinal disability, to include 
gastrointestinal esophageal reflux disease (GERD), was shown 
in service, and there is no competent evidence or opinion 
establishing a medical nexus between the later diagnosed GERD 
and service.

4.  Competent medical evidence establishes that the veteran 
does not have a hip disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left wrist 
disability are not met.  
38 U.S.C.A. §§ 1110, 1131; 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 ((West 2002 & Supp. 2008).

2.  The criteria for service connection for a 
gastrointestinal disorder are not met.  
38 U.S.C.A. §§ 1110, 1131; 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008);38 CFR. §§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for service connection for a hip disability 
are not met.  38 U.S.C.A. §§ 1110, 1131; 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the VCAA was enacted after the initial rating 
decision.  Post-rating letters dated in September 2003 and 
June 2005, provided notice to the appellant regarding what 
information and evidence is needed to substantiate the claims 
for service connection, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The June 
2005 VCAA letter specifically informed the veteran to submit 
any evidence in her possession pertinent to the claims on 
appeal (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  Moreover, after issuance 
of the September 2003 and June 2005 letters, and opportunity 
for the veteran to respond, SSOCs dated in February and June 
2004, and March 2008 reflect readjudication of the claims.  
Hence, the veteran is not shown to be prejudiced by the 
timing of the notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

While the RO has not furnished to the veteran a letter 
meeting the Dingess/Hartman  requirements as to disability 
ratings and effective dates, the RO did provide general 
notice pertaining to VA's assignment of disability ratings 
and effective dates, as well as the type of information that 
impacts these determinations,  in the March 2008 SSOC.  The 
Board notes that neither the form nor timing of this notice-
at the time of, and not prior to, the last adjudication of 
the claims-is shown to prejudice the veteran.  Because the 
Board herein denies the claims for service connection, no 
disability rating or effective date is being, or will be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service treatment records (STRs), VA treatment 
records dated from October 1997 to November 2007; and the 
reports of October and November 1997, June 1998, April 1999, 
September 2000, March 2001, April 2004, and February 2006 VA 
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the veteran and by her representative, on her behalf.  The 
Board also notes that no further RO action prior to appellate 
consideration of the claims on appeal is required.

In this regard, it is noted that, in the prior May 2005 
remand, the Board instructed the RO/AMC to arrange for the 
veteran to undergo VA examinations after all the pertinent 
records were associated with the claims file.  A remand by 
the Board confers upon the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v West, 11 Vet. App. 268, 
271 (1998).  In this case, the veteran underwent VA 
examinations in February 2006, after which additional VA 
treatment records were obtained from the Syracuse and Phoenix 
VAMCs.  Treatment records dated through June 2005 were 
received from the Syracuse VAMC in February 2008, and 
treatment records dated through November 2007 were received 
from the Phoenix VAMC in March 2008.  Notwithstanding the 
foregoing, as explained in more detail below, , the Board 
finds that the February 2006 VA examinations were adequate 
and there is no prejudice shown to the veteran in the later 
acquisition of these records.  Therefore, the Board finds 
that a remand is not required under Stegall.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under where Board's remand instructions were substantially 
complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 
105-106 (2008) (finding that substantial compliance, rather 
than strict compliance, with the terms of a Board engagement 
letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 
1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

After a full review of the record, including the medical 
evidence and statements made by the veteran, the Board finds 
that each of  the claims for service connection on appeal 
must be denied.  

A.  Left Wrist Disability

A May 1997 STR notes the veteran complained of a 2-month 
history of left wrist pain.  Specifically, she complained of 
shooting pain if pressure was put on the left wrist.  The 
record reflects no deformity, effusion or loss of grip 
strength, but there was mild tenderness on palpation.  The 
left wrist had full range of motion with pain on extension.  
Phalen's and Tinel's signs were negative.  The assessment was 
very mild radial nerve compression.  The veteran was given 
Naproxen and a splint for 10 days.  

Later, in May 1997, a physical therapy record notes that the 
veteran had left wrist pain and swelling.  There was marked 
tenderness to palpation with an observable protrusion 
capitate.  Tinel's sign was negative, but the veteran was 
unable to tolerate the Phalen's position because of pain.  
The assessment was triangular fibrocartilage complex (TFCC) 
tear versus ligamentous instability with treatment involving 
iontophoresis and a splint for comfort.  That same day, in 
May 1997, an orthopedic consultation record notes the veteran 
had carpal boss.  The left wrist had full range of motion and 
no instability.  X-rays were unremarkable.  The veteran was 
given a steroid injection.  

STRs dated in June 1997 indicate the veteran reported some 
improvement of the left wrist with iontophoresis, but she 
still had sharp pain with flexion and extension of the wrist.  
The veteran received injections in June and July 1997.  A 
July 1997 record notes that symptoms were better since the 
last injection.

Post-service, the report of a November 1997 VA examination 
for the joints reflects the veteran reported wrist pain and a 
previous diagnosis of carpal boss.  Physical examination was 
negative for a left wrist disability.  

The report of an April 1999 VA examination for fibromyalgia 
indicates the veteran reported that her wrists did not bother 
her unless she was typing.  The diagnosis was arthralgia of 
multiple joints with no evidence of fibromyalgia.  

VA outpatient treatment records reflect a diagnosis of 
bilateral carpal tunnel syndrome in March 2004.  

The report of a February 2006 VA examination report reflects 
no abnormalities of the veteran's left wrist.  The examiner 
opined that the veteran's intermittent carpal tunnel syndrome 
had resolved with the use of splints at night, and that there 
was no relationship between that condition and the veteran's 
military service.  

The Board points out, initially, that evidence of current 
disability is a fundamental requirement for a grant of 
service connection.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (F.3d 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  
In McClain, the Court held that the requirement of the 
existence of a current disability is satisfied when a veteran 
has a disability at the time he files his claim for service 
connection or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim.  Id. 
at 321.  

Here, although the medical evidence reflect that the 
veteran's carpal tunnel syndrome resolved-and, hence, there 
is no diagnosis of carpal tunnel syndrome-the medical 
evidence reflects such a diagnosis in March 2004, after the 
veteran filed here claim for service connection for a left 
wrist disability.  Thus, the Board must consider the 
relationship, if any, between the carpal tunnel syndrome 
shown at one point during the pendency of the claim and 
service.  In the only medical opinion  on this point, the 
February 2006 VA examiner clearly opined that there was no 
relationship between the veteran's carpal tunnel syndrome and 
her military service.  Significantly, neither the veteran nor 
her representative has presented or identified any contrary 
medical evidence or opinion-i.e., one that, in fact, 
supports the existence of the alleged medical relationship.  

The Board further notes that, since the veteran's carpal 
tunnel syndrome resolved, to date, there is no medical 
evidence even suggesting the existence of any current left 
wrist disability.  As mentioned, additional VA treatment 
records were added to the claims file after the February 2006 
VA examination, however, these records do not show treatment 
for a left wrist disability.  In this regard, the Board 
points out that complaints of pain, alone, without evidence 
of underlying pathology, do not constitute a disability for 
VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

B.  Gastrointestinal Disorder

The veteran's STRs reflect that the veteran complained of 
vomiting and nausea in July 1990; the diagnosis was probable 
viral gastritis.  A January 1991 record reflects that she 
complained lower abdominal pain and vaginal discharge; it was 
noted that the etiology was unknown and that gastrointestinal 
possibilities were discussed.  A March 1991 record shows 
alcohol-related gastritis.  An April 1991 record reflects the 
veteran's complaint of severe stomach pain that felt like 
indigestion; on objective physical examination there were 
spasms in the upper abdomen and possible spastic colon was 
noted.  A June 1992 record shows that the veteran complained 
of stomach pain after eating greasy food; possible 
cholelithiasis (i.e. gallstones) was noted, however, a 
follow-up ultrasound found no evidence of cholelithiasis.  
Records dated in August and September 1993 indicate that the 
veteran complained of vomiting following a head trauma, which 
was believed to be a side effect of antibiotics.

A July 1996 note from the Syracuse VA Medical Center (VAMC) 
reflects that the veteran had abdominal pain and a fever.  
She had a series of tests to rule out appendicitis and 
gallbladder problems, which were negative.  It was believed 
she had a bad case of gastroenteritis.  She was released the 
following day in stable condition.

Post-service, the report of a November 1997 VA general 
examination reflects the veteran's reported a history of 
epigastric pain and intermittent heartburn symptoms.  The 
veteran said that she had no further recurrence of 
gastroenteritis, but only heartburn and lactose intolerance.  
The diagnosis was GERD, controlled with over-the-counter 
medication.  

A December 2003 VA outpatient treatment record notes that the 
veteran complained of heartburn, belching, and burping, which 
was relieved with Aciphex.  The diagnosis was GERD.  
Subsequent VA treatment records show ongoing treatment for 
GERD.  

The report of a February 2006 VA gastrointestinal examination 
indicates the only diagnosis was GERD.  After a thorough 
review of the claims file and VA outpatient treatment records 
from the Phoenix VAMC, the examiner opined that the veteran's 
GERD was less likely as not related to military service.  The 
examiner explained that the symptoms the veteran had during 
service, including abdominal pain in the upper right 
quadrant, were not suggestive of GERD. 

As indicated above, no gastrointestinal disorder was shown in 
service, and the only medical opinion to address the question 
of whether there exists a medical nexus between later-
diagnosed GERD and military service.   

As mentioned, the February 2006 VA examiner did not review VA 
treatment records that were later obtained from the Syracuse 
and Phoenix VAMC.  However these additional records show only 
ongoing treatment for GERD, which the examiner acknowledged 
was the veteran's current diagnosis.  Furthermore, the VA 
examiner noted that he reviewed the current clinical records 
from the Phoenix VAMC, presumably on the computer, and 
referenced some of these records in his report - most 
notably, a July 2004 endoscopy and an August 2005 note from a 
VA gastroenterologist.  

In sum, the February VA examiner's opinion constitutes 
probative evidence on the medical nexus question, and no 
contrary opinion-i.e., one that, in fact, supports the 
claim, has not been presented or identified.

C.	Right Hip Disability

The veteran's STRs reflect that the veteran complained of 
right hip pain and a history of bursitis in May and June 
1990.  A February 1991 record notes the veteran's  complaints 
of right hip pain without history of trauma; she then 
reported a history of bursitis.  During physical examination, 
she had full range of motion of the right hip and tenderness 
over the greater trochanter bursa.  The assessment was 
bursitis.  She was given medication and told to walk at her 
own pace during physical training for 14 days.  A March 1991 
record notes that the veteran reported pain in both hips.  
The diagnosis was arthritis, but there were no X-rays taken 
to confirm the diagnosis.  An April 1991 record reflects the 
veteran's complaint of a pulled right thigh muscle and the 
assessment was mild quadriceps strain.  A July 1991 record 
shows that the veteran complained of right hip pain; the 
diagnosis was strain.  A March 1994 record reflects that the 
veteran complained of arthritis involving her right hip.  
There was slight tenderness to palpation and with bending.  
No x-rays were taken.  A March 1997 Report of Medical 
Assessment indicates that the veteran reported problems with 
her knees, back, and ankles, but did not mention a hip 
problem.  

Post-service, the report of a November 1997 VA examination 
for the joints indicates that the veteran complained of pain 
involving her knees, low back, left shoulder, and left wrist 
- without mentioning hip pain.  A November 1997 general 
examination repot notes that the veteran reported 
experiencing a "pop" in her right thigh during service, but 
said she had minimal problems since.  

The report of a June 1998 VA examination for the joints 
reflects the veteran complained of intermittent pain in the 
left hip.  She also reported a history of right hip bursitis.  
During the examination, there was pain on palpation of both 
hips.  The diagnosis was chronic pain syndrome.  

On April 1999 VA examination for fibromyalgia, the veteran 
complained of hip pain.  The diagnosis was anthralgia of 
multiple joints with no evidence of fibromyalgia.  

On September 2000 VA examination, bilateral hip bursitis 
could not be ruled out, as well as possible bilateral hip 
myofascial pain.  An October 2000 magnetic resonance imaging 
(MRI) of the hip joints was unremarkable.  An addendum to the 
September 2000 VA examination report notes that there was no 
evidence of bony or soft tissue hip disability and the 
diagnosis was myofascial pain without functional loss.

VA outpatient treatment records reflect that the veteran 
underwent physical therapy for right sartorius tendonitis 
from February to May 2002.  An August 2002 VA orthopedic 
consultation record also reflects a diagnosis of right rectus 
femoris tendonitis.  

An October 2002 VA MRI of the right hip was unremarkable.  
The impression was strain of the sartorius and hip flexors; 
and tightness of the tensor fascia lata from an overuse 
syndrome from excessive walking.  A November 2002 VA bone 
scan of the hips was unremarkable.

The report of a February 2006 VA examination for the right 
hip indicates that the veteran complained of pain in the 
upper, front thigh area when walking over 5 miles and during 
sexual intercourse.  During physical examination, there was 
no tenderness in the groin, lateral trochanter, buttock or 
trochanteric bursa regions.  There was moderate tenderness in 
the upper rectus femoris region (one of the quadriceps 
muscles).  An X-ray of the hip was normal.  The diagnosis was 
chronic proximal right rectus femoris strain.  Although the 
examiner opined that the chronic strain was at least as 
likely as not related to service, he also explained that the 
disability was not a "hip" condition and did not involve 
the hip joint.  

As mentioned, additional VA treatment records were associated 
with the claims file after the February 2006 VA examination.  
These records, however, do not reflect treatment of a hip 
disability.  

While the evidence shows the veteran has a disability 
involving a right thigh strain, it does not establish the 
existence of a right hip disability.  In fact, the only 
medical opinion to specifically address this point weighs 
against the claim, and no contrary medical evidence or 
opinion has been identified or presented.  The Board 
reiterates that complaints of pain,  alone, without evidence 
of underlying pathology, does not constitute evidence of 
current disability upon which to predicate a grant of 
service.  See Sanchez-Benitez,  13 Vet. App. at 285; Evans, 
12 Vet. App. at 31-32. 

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Thus, where, as here, the competent and 
persuasive medical evidence establishes that the veteran does 
not currently have the claimed disability, there can be no 
valid claim for service connection for any such disability.  
See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

D.  All Service Connection Claims

In addition to the medical evidence, in adjudicating each 
claim for service connection on appeal,  the Board has 
considered the written assertions advanced by the veteran and 
on his behalf; however, none of this evidence provides a 
basis for allowance of the claims.  As indicated above, these 
claims turn on the medical matters of diagnosis and 
etiology-m matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value. 

In adjudicating each claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for a left wrist disability is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for a right hip disability is denied.



REMAND

Unfortunately, the claims file reflects that further remand 
of the claim for an initial, compensable rating for 
bronchitis with early chronic COPD is warranted, even though 
such will, regrettably, further delay an appellate decision 
on the remaining claim on appeal.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall, 11 
Vet. App. at 271.

In the May 2005 remand, the Board noted that additional 
development of the claim was needed, as the medical evidence 
then of record was deemed insufficient to decide the claim.  
See 38 U.S.C.A. § 5103A.  In particular, the Board noted that 
the VA respiratory examinations and pulmonary function 
testing (PFT) did not address all the criteria to rate the 
veteran's service-connected bronchitis with early chronic 
COPD, which is rated under 38 C.F.R. § 4.97, Diagnostic Code 
6600 (2007).   Under this Code, the criteria provide, in 
particular, for compensation based on findings from a PFT.  A 
PFT's findings, among other things, measure forced expiratory 
volume in one second (FEV-1), forced expiratory volume in one 
second to forced vital capacity (FEV-1/FVC), diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)), as well as the maximum oxygen consumption 
in ml/kg/min.  Thus, the Board found that further medical 
examination and a PFT were needed because previous testing 
did not provide a specific finding with regard to DLCO (SB) 
or maximum oxygen consumption.  Furthermore, the Board 
instructed the VA examiner to report whether the veteran 
evidenced cor pulmonale, right ventricular hypertrophy or 
pulmonary hypertension, and/or whether the veteran is in need 
of outpatient oxygen therapy.

On remand, the veteran was re-examined in February 2006 and 
underwent a PFT in March 2006.  The February 2006 VA examiner 
did not comment on whether the veteran evidenced cor 
pulmonale, pulmonary hypertension or required outpatient 
oxygen therapy.  The March 2006 PFT did not provide maximum 
oxygen consumption in ml/kg/min, or specify whether the DLCO 
test results were by single-breath method.  Because the 
medical examination and PFT obtained are not fully compliant 
with the Board's May 2005 remand instructions, the current 
record remains inadequate for rating the veteran's service-
connected bronchitis with early chronic COPD.  Therefore, the 
RO should schedule the veteran for another VA respiratory 
examination, which should include a PFT with all findings 
responsive to the applicable rating criteria.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Prior to arranging for the veteran to undergo further 
evaluation and examination, the RO should obtain and 
associate with the claims file all outstanding VA treatment 
records.  The claims file currently contains VA treatment 
records from the Syracuse VAMC dated through June 2005, and 
VA treatment records from the Phoenix VAMC dated through 
November 2007.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain any records of treatment for bronchitis with early 
chronic COPD from the Syracuse VAMC and Phoenix VAMC that are 
not currently of record, following the current procedures 
prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities. 

The Board also finds that further notification action with 
respect to the claim remaining claim on appeal is warranted.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that September 2003 and June 2005 VCAA notice 
letters advised the veteran of the information and evidence 
generally needed to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The SOC also set forth the criteria 
for higher ratings for bronchitis with early chronic COPD.  A 
March 2008 SSOC also informed the veteran of how disability 
ratings and effective dates are assigned, the type of 
evidence considered, and examples of the types of evidence 
she could submit.  However, since the grant of service 
connection, the veteran has not been furnished a specific 
letter providing notice of the evidence needed to support her 
claim for an initial, compensable rating for bronchitis with 
early chronic COPD, and information regarding how disability 
ratings and effective dates are assigned.  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, advise the 
veteran of the evidence necessary to support the claim on 
appeal, and give her another opportunity to present 
information and/or evidence pertinent to the claim.  The RO's 
notice letter to the veteran should explain that she has a 
full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3)  
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also ensure 
that its notice to the veteran meets the requirements of 
Dingess/Hartman (cited to above)-particularly, as regards 
VA's assignment of disability ratings and effective dates-as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO should also consider and address whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson (cited 
to above), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Syracuse 
VAMC all records of evaluation and/or 
treatment for the veteran's bronchitis and 
early COPD since June 2005; and, from the 
Phoenix VAMC, all records since November 
2007.  The RO must follow the procedures 
set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should furnish to the veteran 
and her representative a VCAA-compliant 
letter requesting that the veteran provide 
information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for an initial, compensable rating for 
bronchitis with early chronic COPD.

The RO's letter should explain how to 
establish entitlement to an initial, 
compensable rating for bronchitis with 
early chronic COPD, as well as the 
evidence that will be obtained by VA and 
the type of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should ensure that its notice meets 
the requirements of Dingess/Hartman (cited 
above)-particularly as regards assignment 
of disability ratings and effective dates, 
as appropriate.  

The RO's letter should also clearly 
explain to the veteran that she has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3.  If the veteran responds, the RO should 
assist the veteran in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo another VA pulmonary/respiratory 
examination, by an appropriate physician, 
at VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the examination 
should include discussion of the veteran's 
documented medical history and assertions.  
All tests, studies and consultations 
deemed necessary should be accomplished 
(with all findings there from made 
available to the examiner prior to the 
completion of his report), and all 
clinical findings should be reported in 
detail, and correlated to a specific 
diagnosis. The examiner should set forth 
all examination findings, along with the 
complete rationale for any opinions 
expressed and conclusions reached (to 
include, as appropriate, citation to 
specific evidence of record), in a 
typewritten report.

Specifically, the examiner should arrange 
for pulmonary function studies to be 
accomplished, with FEV-1, FEV-1/FVC, DLCO 
(SB), and maximum oxygen consumption (in 
ml/kg/min) test results noted.  The 
examiner should comment on the veteran's 
effort.  If any of these particular test 
results cannot be obtained, the examiner 
should provide an explanation.  The 
examiner should also report whether the 
veteran evidences cor pulmonale, right 
ventricular hypertrophy or pulmonary 
hypertension, and/or whether the veteran 
is in need of outpatient oxygen therapy.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the evaluation and/or examination 
sent to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall, 11 Vet. App. at 271.

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  The RO should consider and 
discuss whether staged rating, pursuant to 
Fenderson (cited to above), is 
appropriate.

8.  Unless the claim for an initial, 
compensable rating for bronchitis with 
early COPD is granted to the veteran's 
satisfaction, the RO must furnish to the 
veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


